Citation Nr: 9914607	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-26 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to January 
1975, and also had active duty with the New Mexico National 
Guard in June 1979.

At various times, the veteran's claims of entitlement to 
service connection for schizophrenia and a separate claim for 
anxiety disorder have been the subject of numerous rating 
decisions and Board of Veterans' Appeals (Board) Decisions in 
September 1981, February 1983 and March 1997, a November 1995 
RO personal hearing and an August 1996 Board hearing, of 
which both transcripts are of record.

The Board notes that its decision of February 1983 resulted 
in the denial of the veteran's claim of entitlement to 
service connection for schizophrenia.  Thereafter, a May 1994 
RO rating decision determined that new and material evidence 
had not been submitted to reopen the veteran's claim 
pertaining to schizophrenia.  Subsequent to the veteran's 
June 1994 notice of disagreement (NOD) to the RO's May 1994 
rating decision, relative to schizophrenia, a November 1995 
statement of the case addressed the issue of whether new and 
material evidence had been submitted regarding the veteran's 
claim of schizophrenia and the issue of service connection 
for anxiety disorder.

Following the Board's March 1997 Remand decision, and 
additional RO development, the RO's January 1999 supplemental 
statement of the case (SSOC) notes that new and material 
evidence, in the form of a recent diagnosis of chronic 
schizophrenia, had been found with respect to the veteran's 
claim of entitlement to service connection for schizophrenia.  
Thus, that claim was reopened.  The Board concurs, and will 
review the claim for an acquired psychiatric disorder, as 
variously diagnosed, de novo.   





FINDING OF FACT

The claim for service connection for an acquired psychiatric 
disorder is not supported by competent medical evidence 
demonstrating a nexus between any current psychiatric 
disorder and any disease or injury during active service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App. at 92-93; Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1998).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

A July 1970 private medical report reveals a noted diagnosis 
of acute alcohol intoxication.

The veteran's June 1972 enlistment examination reveals no 
pertinent abnormalities.

In pertinent part, service medical records just prior to and 
shortly after September 1974 reveal that the veteran received 
treatment associated with bizarre and violent behavior.  All 
such treatments and diagnoses resulted in a service 
Department of Psychiatry October 1974 diagnosis of psychosis 
with drug intoxication, acute, severe, improved, with minimal 
stress associated with routine military service, no 
preservice predisposition, and severe military impairment as 
being unfit for duty; a second diagnosis of improper use of 
drugs, amphetamines, LSD and Marijuana, chronic, moderate, 
recovered but unfit for duty, with minimal stress associated 
with military service, no preservice predisposition; and a 
third diagnosis of alcohol addiction, acute, severe in 
remission, but considered unfit for duty, with minimal stress 
associated with routine military service and no preservice 
disposition.

A Physical Evaluation Board, convened in December 1974, and 
noted its concurrence with the findings listed above, and 
further noted that the reported disabilities were due to 
intentional misconduct or willful neglect.  Via the 
Commandant of the Marine Corps, such recommendations were 
forwarded to the Secretary of the Navy in December 1974.

The veteran's September 1978 National Guard enlistment 
examination reveals no abnormalities; and the veteran's 
report of being in good health and nothing new medically 
since service discharge in January 1975.  

In November 1979 the RO received a report of June 1979 
hospitalization at an Army Medical Center, wherein the 
veteran was hospitalized as a reservist for acute psychosis.  

Upon examination by Dr. E.A.B., during a November 1979 VA 
outpatient fee-basis neuropsychiatric examination the veteran 
reported periods of hospitalization during service and a 
history of being classified as schizophrenic.  Objective 
findings included deteriorated functional intelligence caused 
by alcoholism; with clouded insight and judgment; alcoholic 
deteriorate; with no evidence of psychosis discerned.

The veteran underwent an April 1980 VA psychiatric 
examination, during which time no present psychotic behavior 
or frank psychosis was detected; and noted diagnosis of acute 
psychotic episode by history with residuals of unauthorized 
drug effects.

In pertinent part, in April 1980 a potential employer 
reported that employment opportunities had been withdrawn due 
to a history of schizophrenia.  

Upon VA hospitalization during November 1981, during which 
time the veteran's claims folder was available, the veteran 
was observed to have a blunted affect and continued to use 
vague answers without being consciously evasive.  The noted 
impression included residual type of schizophrenia.  An 
additional opinion further noted that it was unclear whether 
the history of drug abuse was precipitated by symptoms of 
schizophrenia or preceded them.

Dr. E.A.B., a VA Outpatient Fee-basis psychiatrist, submitted 
an April 1982 letter with a notation that he had not seen the 
veteran since the enclosed November 1979 examination report.  
The examiner noted that, upon mental evaluation, evidence of 
psychosis was not discerned at that time. 

A Social Security related medical report received on October 
1993 includes diagnoses of acute alcohol intoxication.

The record contains the veteran's December 1993 responses to 
a Social Security Disability report, wherein he reports a 
history of schizophrenia, depression and alcoholism.

An unsigned January 1994 report from the State Disability 
Determination Unit found chronic schizophrenia; and noted the 
veteran's report of hospitalization during service for 
schizophrenia.  Noted objective findings included 
demonstrated psychotic thought process; and responses that 
were not consistent with an alcohol presentation as the 
primary problems but would be listed as a secondary 
diagnosis. 

A Social Security Determination and Transmittal report, dated 
February 1994, shows disability due to chronic schizophrenia 
that began in July 1993.  In pertinent part, the associated 
medical summary included medical findings of schizophrenia, 
substance addiction disorders; no evidence of anxiety-related 
disorders; no evidence of personality disorders and a present 
substance addiction by history. 

An August 1994 VAMC outpatient treatment report reveals a 
mental status examination with an illegible entry, a no 
(illegible) disorder, and within normal limits.  A September 
1994 follow-up report reveals a mental status examination 
that was within normal limits.

The veteran provided sworn testimony at his November 1995 
personal hearing.  The veteran's representative stated that 
the veteran's stress occurred during service, and resulted in 
anxiety, and that his schizophrenia resulted in use of 
nonprescription medication.  Transcript (T.) at 2-3.  The 
veteran reported an additional episode of schizophrenia and 
hospitalization in 1979, which the represented stated was 
evidence of a chronic condition.  T. at 3.  The veteran 
stated that he continues to receive medication for 
schizophrenia and received Social Security disability.  T. at 
3.  The veteran stated that after being kicked in the shin he 
no longer cared about the Marine Corps and that he had 
another psychotic episode due to alcohol and drug abuse that 
led to hospitalization.  T. at 3-5.  Since service discharge, 
the veteran continued to have psychotic episodes, including 
during his time with the National Guard.  T. at 6-7. The 
veteran stated that he had both anxiety disorder and 
schizophrenia since active service, and sought help in 1993.  
T. at 7.    

The veteran submitted sworn testimony at his August 1996 
Board of Veterans' Appeals hearing.  The representative 
stated that a January 1994 New Mexico Disability 
Determination Services Report shows a history of severe 
schizophrenia dating back to service.  Board Transcript (BT.) 
at 2.  The veteran testified that he continued to receive 
treatment at a VAMC for at least three years.  BT. At 4.  He 
had received no treatment between January 1975 and National 
Guard service during 1978-1979, but did receive treatment at 
a VAMC during 1981 or 1982.  BT. at 5.  In 1993 the veteran 
was fired from civilian employment due to a violent episode.  
BT. at 6.  The veteran testified that he started using drugs 
and alcohol as a result of being kicked in the shins during 
boot camp in 1972, including LSD, and wine on a daily basis.  
BT. at 7.  Drugs and alcohol were used from 1970, or 1973 
until discharge.  BT. at 7.  He stated that he has not used 
drugs since service discharge, but has used alcohol 
frequently since service discharge, including during the past 
three years for which he has received treatment at a VAMC.  
BT. at 8.   The veteran testified that he was currently 
receiving Social Security benefits based on a private 
examiner's report.  BT. at 9. The veteran was also treated at 
St. Vincent's for alcohol rehabilitation.  BT. at 10-11.  

Dr. L.L., a private examiner, submitted medical reports of 
treatment from April 1997 to September 1997.  An April 1997 
notation reflects same alcoholic hepatitis, less anxiety, and 
some (illegible) anxiety, feels Valium helps him.  This 
notation is essentially repeated on May 1997.  A September 
1997 notation reveals a noted impression of (illegible) 
anxiety (illegible) Valium.  An additional notation reveals 
alcoholic hepatitis.

The veteran underwent a September 1998 VA examination, which 
included a review of the veteran's claims folder and medical 
records.  The examiner noted that the veteran had not been 
seen at the (omitted) VAMC since 1996.  Prior to and 
including 1996, the veteran was seen on seven occasions 
during which time he received diagnostic impressions of 
schizophrenia by history and generalized anxiety disorder.  
The veteran described mental problems that began twenty years 
earlier.  Upon examination, the veteran's affect was 
consistent with his mood; speech was fluent and grammatical; 
based on noted responses, the examiner noted that his thought 
content was centered on his desire for and need of service-
connection for his schizophrenia, stating several times, "I 
don't want to be non-service-connected, I want to be service-
connected.  It is in my records, I deserve to be service-
connected."  The examiner's diagnoses included Axis I: 
295.90, the veteran described symptoms consistent with a 
diagnosis of schizophrenia, undifferentiated type.  However, 
he did not, during the interview, demonstrate behavior 
consistent with this diagnosis.  Therefore, it is possible, 
but not likely that this diagnosis applies to the veteran:  
292.12 - Psychotic disorder, substance induced, in remission 
(per patient).  Axis II: Deferred.  Axis III: Deferred.  Axis 
IV: Psychosocial and environment problems associated with 
primary support group, noting that the veteran was divorced 
and had little supportive contact with his family.  
Occupational problems, noting that the veteran was without 
formal employment and worked gardening to supplement social 
security income.  Axis V: Global assessment of functioning 
(GAF) was 45 over the past year.  Due to his alcoholic 
cessation, his GAF may have improved over the last month.  
Finally, the examiner noted that his review of medical 
records failed to result in objective evidence of a 
schizophrenic disorder, now or in the past, despite veteran's 
claim that he has such a disorder.  The objective evidence 
did suggest the veteran had experienced a psychotic episode 
caused by drug abuse during military duty.  No subsequent 
psychotic episodes were noted in the record.  





ANALYSIS

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation.  Tirpak v. Derwinski, supra 
at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Caluza v. Brown, 
supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 
3.304.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

Initially, the Board notes that the record contains some 
evidence of a current psychiatric disorder, which has been 
variously diagnosed, including as chronic schizophrenia or 
anxiety disorder; and that the veteran's lay statements are 
sufficient to establish continuity of psychiatric 
symptomatology associated with what the veteran has believed 
is either schizophrenia or anxiety disorder since service 
discharge.  Thus, in part, the veteran has satisfied the 
first two prongs of a well-grounded claim.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).
   
The Board observes that evidence in support of the veteran's 
claim essentially includes Social Security Administration 
Disability examination results, VAMC outpatient treatment 
reports, a service related diagnosis of acute psychosis and 
his continued lay statements of service incurrence. 

Ultimately, however, the veteran has not met his obligation 
to present a well grounded claim for acquired psychiatric 
disorder because he had not provided evidence of a nexus 
between any current psychiatric disorder and disease or 
injury incurred or aggravated in service.  The Board has also 
considered whether the claimant can meet his obligation to 
present the nexus element of a well-grounded claim with lay 
or medical evidence of chronicity or continuity of symptoms.  
38 C.F.R. § 3.303(b); Savage, supra.  There is no medical 
evidence of a chronic psychiatric disability in service.  The 
Board's finding in this regard includes consideration of the 
veteran's 1979 hospitalization wherein acute psychosis was 
noted.  However, the Board observes that extensive evaluation 
by Dr. E.A.B. later that year specifically noted no evidence 
of psychosis.  Thereafter, private medical evidence, VA 
outpatient treatment reports, and Social Security disability 
based medical reports, although they at various times 
diagnosed a psychiatric disorder, including chronic 
schizophrenia, all or most of these reports attributed such 
disability to alcohol abuse or drug abuse, that was unrelated 
to service.

Thus, no party with medical expertise has causally linked 
current disability with service.  Again, as a lay party, the 
claimant is not competent to provide the nexus element of a 
well-grounded claim.  Espiritu, supra.   Second, it is clear 
that the Social Security Disability based medical opinions of 
record were necessarily based entirely upon the veteran's 
reported history and this presents an inadequate foundation 
for a competent clinical opinion.  See for example Reonal v. 
Brown, 5 Vet. App. 458 (1993); LeShore v. Brown, 8 Vet. App. 
406 (1995).  Further, such opinions do not demonstrate that a 
chronic disease was present in service.  Accordingly, the 
veteran can not satisfy a requisite prong of a well-grounded 
claim under Caluza on the basis of "chronicity."  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998); see also, Grottveit v. Brown and 
Lathan v. Brown, supra.

The Board further notes that no compensation shall be paid if 
a disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  38 
U.S.C.A. § 105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1(n), 
3.301 (1998).  In addition, service connection may not be 
granted for alcoholism, secondary to service-connected 
disease or injury.  VAOPGPREC 2-97 (January 16, 1997). 
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  The 
payment of compensation is prohibited whether the claim is 
based on direct service connection or, under 38 C.F.R. § 
3.310(a), on secondary service connection of a disability 
proximately due to or a result of service-connected 
condition.

Therefore, while at various times psychiatric disorders have 
been diagnosed, there remains no competent medical evidence 
of a link between any current psychiatric disorder and the 
veteran's military service, and the Board must conclude that 
the veteran's claims of service connection for schizophrenia 
or anxiety disorder are not well grounded.  38 U.S.C.A. § 
5107(a).  
 
In order to present a well-grounded claim, the veteran must 
submit competent medical evidence showing that his mental 
disorders are causally related to his period of active 
service.  See Robinette v. Brown, 8 Vet.App. at 77-78 (1995).  
In this case, the Board finds that the VA has fulfilled its 
obligation under 38 C.F.R. § 5103(a) in that it has 
repeatedly notified the veteran of the reasons for the denial 
of service connection and the type of evidence lacking as to 
both claims. Robinette v. Brown, supra, Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 494 
(1992).  Furthermore, by this decision, the Board is 
informing the veteran of the evidence which is lacking and 
that is necessary to make the claims well grounded.  


ORDER

Entitlement to service connection for acquired psychiatric 
disorders is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

